Exhibit 10.2

 

RENEWED AND RESTATED

REVOLVING PROMISSORY NOTE

 

$10,000,000.00

   September 30, 2003

 

FOR VALUE RECEIVED, on or before September 29, 2004 (“Maturity Date”) the
undersigned and if more than one, each of them, jointly and severally
(“Borrower”), does hereby unconditionally promise to pay to the order of BANK
ONE, NA, successor by merger to BANK ONE, TEXAS, N.A., a national banking
association (“Bank”), at its offices in Dallas County, Texas at 1717 Main
Street, Dallas, Texas 75201, the principal amount of TEN MILLION AND NO/100
DOLLARS ($10,000,000.00) (“Total Principal Amount”), or such amount less than
the Total Principal Amount which is outstanding from time to time if the total
amount outstanding under this Revolving Promissory Note (this “Note”) is less
than the Total Principal Amount, in lawful money of the United States of
America, together with interest on such portion of the Total Principal Amount
which has been drawn until paid at the rates per annum provided below.

 

1. Definitions. For purposes of this Note, unless the context otherwise
requires, the following terms shall have the definitions assigned to such terms
as follows:

 

“Adjusted LIBOR Rate” shall mean with respect to each Interest Period, on any
day thereof an amount equal to the sum of (i) the quotient of (a) the LIBOR Rate
with respect to such Interest Period (the “Index”), divided by (b) the remainder
of 1.0 less the Reserve Requirement in effect on such day, plus (ii) 1.375%.
Each determination by Bank of the Adjusted LIBOR Rate shall, in the absence of
manifest error, be conclusive and binding.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banking associations are authorized to be closed.

 

“Consequential Loss” shall mean, with respect to Borrower’s payment of all or
any portion of the then outstanding principal amount of any LIBOR Balance on a
day other than the last day of the Interest Period related thereto, any loss,
cost or expense incurred by Bank in redepositing such principal amount,
including the sum of (i) the interest which, but for such payment, Bank would
have earned in respect of such principal amount so paid, for the remainder of
the Interest Period applicable to such sum, reduced, if Bank is able to
redeposit such principal amount so paid for the balance of such Interest Period,
by the interest earned by Bank as a result of so redepositing such principal
amount plus (ii) any expense or penalty incurred by Bank on redepositing such
principal amount.

 

“Contract Rate” shall mean a rate of interest based upon the Adjusted LIBOR Rate
or the Prime Rate in effect at any time pursuant to an Interest Notice.

 

“Dollars” shall mean lawful currency of the United States of America.

 

“Event of Default” shall mean the occurrence of an event of default specified in
the Loan Agreement (as hereinafter defined).

 

Page 1



--------------------------------------------------------------------------------

“Excess Interest Amount” shall mean, on any date, the amount by which (i) the
amount of all interest which would have accrued prior to such date on the
principal of this Note, had the applicable Contract Rate at all times been in
effect without limitation by the Maximum Rate, exceeds (ii) the aggregate amount
of interest accrued on this Note on or prior to such date.

 

“Interest Notice” shall mean the notice given by Borrower to Bank of the
Interest Options selected hereunder. Each Interest Notice shall specify the
Interest Option selected, the amount of the unpaid principal balance of this
Note to bear interest at the rate selected and, if the Adjusted LIBOR Rate is
specified, the length of the applicable Interest Period. An Interest Notice may
be written or oral (if promptly confirmed thereafter in writing) and Bank is
hereby authorized and directed to honor all telephonic Interest Notices from any
person authorized to request advances hereunder.

 

“Interest Option” shall have the meaning assigned to such term in paragraph 6
hereof.

 

“Interest Payment Date” shall mean (i) in the case of the Prime Rate Balance, on
the last day of September, 2003 and on the last day of each calendar quarter
thereafter, until the Maturity Date and on the Maturity Date, and (ii) in the
case of any LIBOR Balance, on the earlier of (a) the last day of the
corresponding Interest Period with respect to such LIBOR Balance, or (b) the
last day of September, 2003, and on the last day of each calendar quarter
thereafter until the Maturity Date, and on the Maturity Date.

 

“Interest Period” shall mean each consecutive one month, two month and three
month period (the first of which shall commence on the date of this Note)
effective as of the first day of each Interest Period and ending on the last day
of each Interest Period, provided that if any Interest Period is scheduled to
end on a date for which there is no numerical equivalent to the date on which
the Interest Period commenced, then it shall end instead on the last day of such
calendar month.

 

“LIBOR Balance” shall mean any principal balance of this Note which, pursuant to
an Interest Notice, bears interest at a rate based upon the Adjusted LIBOR Rate
for the Interest Period specified in such Interest Notice.

 

“LIBOR Rate” shall mean the offered rate for U.S. Dollar deposits of not less
than $100,000.00 for a period of time equal to each Interest Period as of 11:00
A.M. City of London, England time two London Business Days prior to the first
date of each Interest Period of this Note as shown on the display designated as
“British Bankers Assoc. Interest Settlement Rates” on the Telerate System
(“Telerate”), Page 3750 or Page 3740, or such other page or pages as may replace
such pages on Telerate for the purpose of displaying such rate. Provided,
however, that if such rate is not available on Telerate then such offered rate
shall be otherwise independently determined by Bank from an alternate,
substantially similar independent source available to Bank or shall be
calculated by Bank by a substantially similar methodology as that theretofore
used to determine such offered rate in Telerate. Each change in the rate to be
charged on this Note will become effective without notice on the commencement of
each Interest Period based upon the Index then in effect.

 

Page 2



--------------------------------------------------------------------------------

“Loan Agreement” shall mean that certain Letter Loan Agreement by and between
Bank and Borrower dated September 30, 2002, as amended by the First Amendment to
Letter Loan Agreement and Related Promissory Notes dated as of September 30,
2003, and as otherwise amended from time to time.

 

“Loan Documents” shall mean this Note, the Term Note (as defined in the Loan
Agreement), the Loan Agreement and all other documents evidencing, securing,
governing, guaranteeing and/or pertaining to the Loan Agreement.

 

“London Business Day” means any day other than a Saturday, Sunday or a day on
which banking institutions are generally authorized or obligated by law or
executive order to close in the City of London, England.

 

“Maximum Rate” shall mean, with respect to the holder hereof, the maximum
nonusurious interest rate, if any, that at any time, or from time to time, may
be contracted for, taken, reserved, charged, or received on the indebtedness
evidenced by this Note under the laws which are presently in effect in the
United States and the State of Texas applicable to such holder and such
indebtedness or, to the extent permitted by law, under such applicable laws of
the United States and the State of Texas which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow. To the extent that Chapter 303 of the Texas Finance Code (“Code”), is
relevant to any holder of this Note for the purposes of determining the Maximum
Rate, each such holder elects to determine such applicable legal rate under the
Act pursuant to the “weekly ceiling,” from time to time in effect, as referred
to and defined in Chapter 303 of the Code; subject, however, to the limitations
on such applicable ceiling referred to and defined in Chapter 303 of the Code,
and further subject to any right such holder may have subsequently, under
applicable law, to change the method of determining the Maximum Rate. If no
Maximum Rate is established by applicable law, then the Maximum Rate shall be
equal to eighteen percent (18%).

 

“Prime Rate” shall mean the rate established from time to time by Bank as its
prime rate of interest (which may not be the lowest, best or most favorable rate
of interest which Bank may charge on loans to its customers).

 

“Prime Rate Balance” shall mean that portion of the principal balance of this
Note bearing interest at a rate based upon the Prime Rate.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member banks of
the Federal Reserve System.

 

“Reserve Requirement” shall, on any day, mean that percentage (expressed as a
decimal fraction) which is in effect on such day, as provided by the Board of
Governors of the Federal Reserve System (or any successor governmental body) for
determining the reserve requirements (including without limitation, basic,
supplemental, marginal and emergency reserves) under Regulation D with respect
to “Eurocurrency liabilities” as currently defined in Regulation D, or under any
similar or successor regulation. For purposes of this definition, any LIBOR
Balances

 

Page 3



--------------------------------------------------------------------------------

hereunder shall be deemed “Eurocurrency liabilities” under Regulation D without
benefit of or credit for prorations, exemptions or offsets under Regulation D.
Bank’s determination of the Reserve Requirement shall be conclusive in the
absence of manifest error.

 

2. Payments of Interest and Principal. Interest on the unpaid principal balance
of this Note shall be due and payable on each Interest Payment Date as it
accrues and the entire unpaid principal balance of this Note, and all accrued
but unpaid interest thereon, shall be due and payable on the Maturity Date.

 

3. Rates of Interest. The unpaid principal of the Prime Rate Balance shall bear
interest at a rate per annum which shall from day to day be equal to the lesser
of (i) the Prime Rate in effect from day to day, or (ii) the Maximum Rate. The
unpaid principal of each LIBOR Balance shall bear interest at a rate per annum
which shall from day to day be equal to the lesser of (i) the Adjusted LIBOR
Rate for the Interest Period in effect with respect to such LIBOR Balance, or
(ii) the Maximum Rate. Each change in the interest rate applicable to a Prime
Rate Balance shall become effective without prior notice to Borrower
automatically as of the opening of business on the date of such change in the
Prime Rate. Interest on this Note shall be calculated on the basis of the actual
days elapsed in a year consisting of 360 days.

 

4. Interest Recapture. If on each Interest Payment Date or any other date on
which interest payments are required hereunder, Bank does not receive interest
on this Note computed at the Contract Rate because such Contract Rate exceeds or
has exceeded the Maximum Rate, then Borrower shall, upon the written demand of
Bank, pay to Bank in addition to the interest otherwise required to be paid
hereunder, on each Interest Payment Date thereafter, the Excess Interest Amount
(calculated as of such later Interest Payment Date); provided that in no event
shall Borrower be required to pay, for any Interest Period, interest at a rate
exceeding the Maximum Rate effective during such period.

 

5. Interest on Past Due Amounts. To the extent any interest is not paid on or
before the fifth day after it becomes due and payable, Bank may, at its option,
add such accrued but unpaid interest to the principal of this Note.
Notwithstanding anything herein to the contrary, upon an Event of Default or at
maturity, whether by acceleration or otherwise, all principal of this Note
shall, at the option of Bank, bear interest at the Prime Rate plus 4% (the
“Default Rate”) until paid; provided, however, the Default Rate shall at no time
exceed the Maximum Rate.

 

6. Interest Option. Subject to the provisions hereof, Borrower shall have the
option (an “Interest Option”) of having designated portions of the unpaid
principal balance of this Note bear interest at a rate based upon the Adjusted
LIBOR Rate or Prime Rate as provided in paragraph 3 hereof, provided, however,
that the selection of the Adjusted LIBOR Rate for a particular Interest Period
shall not be for less than $100,000.00 of unpaid principal or an integral
multiple thereof. The Interest Option shall be exercised in the manner provided
below:

 

(i) At Time of Borrowing. Contemporaneously with each request for an advance by
Borrower under Paragraph 9 herein, Borrower shall give Bank an Interest

 

Page 4



--------------------------------------------------------------------------------

Notice indicating the initial Interest Option selected with respect to the
principal balance of such advance.

 

(ii) At Expiration of Interest Periods. Unless otherwise agreed to by Bank, at
least two (2) Business Days prior to the termination of any Interest Period,
Borrower shall give Bank an Interest Notice indicating the Interest Option to be
applicable to the corresponding LIBOR Balance upon the expiration of such
Interest Period. If the required Interest Notice shall not have been timely
received by Bank prior to the expiration of the then-relevant Interest Period,
Borrower shall be deemed to have selected a rate based upon the Prime Rate to be
applicable to such LIBOR Balance upon the expiration of such Interest Period and
to have given Bank notice of such selection.

 

(iii) Conversion From Prime Rate. During any period in which any portion of the
principal hereof bears interest at a rate based upon the Prime Rate, Borrower
shall have the right, on any London Business Day (the “Conversion Date”), to
convert all or a portion of such principal amount from the Prime Rate Balance to
a LIBOR Balance by giving Bank an Interest Notice of such selection at least two
(2) London Business Days prior to such Conversion Date, or as otherwise agreed
to by Bank.

 

An Interest Notice may be written or oral and Bank is hereby authorized and
directed to honor all telephonic Interest Notices hereunder. Borrower agrees to
indemnify and hold Bank harmless from any loss or liability incurred by Bank in
connection with honoring any telephonic or other oral Interest Notices. All
written Interest Notices are effective only upon receipt by Bank. Each Interest
Notice shall be irrevocable and binding upon Borrower.

 

7. Special Provisions For LIBOR Pricing.

 

a. Inadequacy of LIBOR Loan Pricing. If Bank determines that, by reason of
circumstances affecting the interbank eurodollar market generally, deposits in
Dollars (in the applicable amounts) are not being offered to United States
financial institutions in the interbank eurodollar market for such Interest
Period, or that the rate at which such Dollar deposits are being offered will
not adequately and fairly reflect the cost to Bank of making or maintaining a
LIBOR Balance for the applicable Interest Period, Bank shall forthwith give
notice thereof to Borrower, whereupon until Bank notifies Borrower that the
circumstances giving rise to such suspension no longer exist, (i) the right of
Borrower to select an Interest Option based upon the LIBOR Rate shall be
suspended, and (ii) Borrower shall be deemed to have converted each LIBOR
Balance to the Prime Rate Balance in accordance with the provisions hereof on
the last day of the then-current Interest Period applicable to such LIBOR
Balance.

 

b. Illegality. If the adoption of any applicable law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for Bank
to make or maintain a LIBOR Balance, Bank shall so notify Borrower. Upon receipt
of such notice, Borrower shall be deemed to have converted any LIBOR Balance to

 

Page 5



--------------------------------------------------------------------------------

the Prime Rate Balance, on either (i) the last day of the then-current Interest
Period applicable to such LIBOR Balance if Bank may lawfully continue to
maintain and fund such LIBOR Balance to such day, or (ii) immediately, if Bank
may not lawfully continue to maintain such LIBOR Balance to such day.

 

8. Extension, Place and Application of Payments. Should the principal of, or any
interest on, this Note become due and payable on any day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day,
and interest shall be payable with respect to such extension. All payments of
principal of, and interest on, this Note shall be made in lawful money of the
United States of America in immediately available funds. Payments made to Bank
by Borrower hereunder shall be applied first to accrued but unpaid interest and
then to outstanding principal.

 

9. Advances. Subject to the terms of this Note and the Loan Agreement, Borrower
may request advances (“Advances”) hereunder and make payments from time to time
during the term of this Note, provided that it is understood and agreed that the
aggregate principal amount outstanding from time to time hereunder shall not
exceed the sum of the Total Principal Amount. The unpaid balance of this Note
shall increase and decrease with each new Advance or payment hereunder as the
case may be. This Note shall not be deemed terminated or cancelled prior to the
Maturity Date, although the entire principal balance hereof may from time to
time be paid in full. Subject to the provisions of this Note and the Loan
Agreement, Borrower may borrow, repay and reborrow hereunder from the date
hereof until the Maturity Date. Subject to the provisions of Paragraph 6 herein,
each Advance hereunder shall be in an amount not less than $100,000.00 or an
integral multiple thereof. If any Advance request is received by Bank on or
prior to 12:00 p.m. (Dallas, Texas time) on funds designated to accrue interest
at the Prime Rate, Bank shall make available at Bank’s office in Dallas, Texas
not later than 2:00 p.m. (Dallas, Texas time) on the day of such Advance request
(or the date specified in such request), the amount of such request in
immediately available funds. If any Advance request is received by Bank after
12:00 p.m. (Dallas, Texas time) on funds designated to accrue interest at the
Prime Rate, Bank shall make available at Bank’s office in Dallas, Texas not
later than 2:00 p.m. (Dallas, Texas time) on the Business Day after the day of
such request (or a later date if specified in such request), the amount of such
request in immediately available funds. Each request for an Advance on funds
designated to accrue interest at the Adjusted LIBOR Rate must be received by
Bank not less than three (3) Business Days prior to the date upon which the
Advance requested is desired by Borrower. Each request for an Advance hereunder
must be accompanied by an Interest Notice for the funds to be advanced
thereunder, provided, however, if an Interest Notice does not accompany an
Advance request, Borrower shall be deemed to have designated the Prime Rate.
Each request for an Advance by Borrower hereunder shall be irrevocable and
binding on Borrower. An Advance request may be written or oral and Bank is
authorized and directed to honor all telephonic requests for Advances from any
person authorized to request Advances hereunder. Borrower agrees to indemnify
and hold Bank harmless from any loss or liability incurred by Bank in connection
with honoring any such telephonic or other oral requests for Advances. All
written Advance requests are effective only upon receipt by Bank.

 

Page 6



--------------------------------------------------------------------------------

10. Loan Agreement. This Note is subject to the terms and provisions of the Loan
Agreement, which is incorporated herein by reference for all purposes. The
holder of this Note is entitled to the benefits provided in the Loan Agreement.

 

11. Prepayments, Consequential Loss. Any prepayment made hereunder shall be made
together with all interest accrued but unpaid on this Note through the date of
such prepayment. Contemporaneously with each prepayment of principal, Borrower
shall give Bank written or oral notice indicating whether such prepayment is to
be applied to the Prime Rate Balance or a particular LIBOR Balance. If such
notice is not timely received by Bank, Borrower shall be deemed to have selected
to prepay the Prime Rate Balance and, if any sums remain after satisfying all of
the Prime Rate Balance, the remaining sums shall be applied to any LIBOR
Balance(s) that Bank determines in its sole discretion. Borrower agrees to
indemnify and hold Bank harmless from any loss or liability incurred by Bank in
connection with honoring telephonic or other oral notices indicating how a
prepayment is to be applied. If Borrower makes any such prepayment other than on
the last day of an Interest Period, Borrower shall pay all accrued interest on
the principal amount prepaid with such prepayment and, on demand, shall
reimburse Bank and hold Bank harmless from all losses and expenses incurred by
Bank as a result of such prepayment, including, without limitation, any losses
and expenses arising from the liquidation or reemployment of deposits acquired
to fund or maintain the principal amount prepaid. Such reimbursement shall be
calculated as though Bank funded the principal amount prepaid through the
purchase of U.S. Dollar deposits in the London, England interbank market having
a maturity corresponding to such Interest Period and bearing an interest rate
equal to the LIBOR Rate for such Interest Period, whether in fact that is the
case or not. Bank’s determination of the amount of such reimbursement shall be
conclusive in the absence of manifest error.

 

12. Additional Costs. Borrower agrees to pay to Bank all Additional Costs within
ten (10) days of receipt by Borrower from Bank of a statement setting forth the
amount or amounts due and the basis for the determination from time to time of
such amount or amounts, which statement shall be conclusive and binding upon
Borrower absent manifest error. Failure on the part of Bank to demand
compensation for any Additional Costs in any Interest Period shall not
constitute a waiver of Bank’s right to demand compensation for any Additional
Costs incurred during any such Interest Period or in any other subsequent or
prior Interest Period. The term “Additional Costs” shall mean such additional
amount or amounts as Bank shall reasonably determine will compensate Bank for
actual costs incurred by Bank in maintaining LIBOR Rates on the LIBOR Balances
or any portion thereof as a result of any change, after the date of this Note,
in applicable law, rule or regulation or in the interpretation or administration
thereof by, or the compliance by Bank with any request or directive from, any
domestic or foreign governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law) or by any
domestic or foreign court changing the basis of taxation of payments to Bank of
the LIBOR Balances or interest on the LIBOR Balances or any portion thereof at
an Adjusted LIBOR Rate or any other fees or amounts payable under this Note or
the Loan Agreement (other than taxes imposed on all or any portion of the
overall net income of Bank by the State of Texas or the Federal government), or
imposing, modifying or applying any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, credit
extended by, or any other acquisition of funds for loans by Bank, or imposing on
Bank,

 

Page 7



--------------------------------------------------------------------------------

as the case may be, or on the London interbank market any other condition
affecting this Note, the Loan Agreement or the LIBOR Balances so as to increase
the cost of Bank making or maintaining Adjustable LIBOR Rates with respect to
the LIBOR Balances or any portion thereof or to reduce the amount of any sum
received or receivable by Bank under this Note or the Loan Agreement (whether of
principal, interest or otherwise), by an amount deemed by Bank in good faith to
be material, but without duplication for Reserve Requirement. Bank agrees that
it will not demand compensation for any Additional Costs from Borrower unless it
is seeking similar compensation from its other customers similarly situated.

 

13. Notices. Except as otherwise specified herein, all notices and requests
required or permitted hereunder shall be in writing and shall be deemed to have
been given when personally delivered or, if mailed, two Business Days after
deposited in a regularly maintained receptacle for the United States Postal
Service, postage prepaid, registered or certified, return receipt requested,
addressed to Borrower or Bank at the following respective addresses or such
other address as such party may from time to time designate by written notice to
the other: Borrower: 3000 Research Drive, Richardson, Texas 75082, Attention:
Jay S. Smith; Bank: 1717 Main Street, Dallas, Texas 75201, Attention: Frederick
A. Points.

 

14. Legal Fees. If this Note is placed in the hands of any attorney for
collection, or if it is collected through any legal proceeding at law or in
equity or in bankruptcy, receivership or other court proceedings, Borrower
agrees to pay all costs of collection including, but not limited to, court costs
and reasonable attorneys’ fees.

 

15. Waivers. Borrower and each surety, endorser, guarantor and any other party
ever liable for payment of any sums of money payable on this Note, jointly and
severally waive presentment and demand for payment, protest, notice of protest,
intention to accelerate, acceleration and non-payment, or other notice of
default, and agree that their liability under this Note shall not be affected by
any renewal or extension in the time of payment hereof, or in any indulgences,
or by any release or change in any security for the payment of this Note, and
hereby consent to any and all renewals, extensions, indulgences, releases or
changes, regardless of the number of such renewals, extensions, indulgences,
releases or changes; provided, however, this Note may not be amended or modified
except by a written instrument signed by the Borrower and the holder hereof.

 

No waiver by Bank of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise shall be considered a
waiver of any other subsequent right or remedy of Bank; no delay or omission in
the exercise or enforcement by Bank of any rights or remedies shall ever be
construed as a waiver of any right or remedy of Bank; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Bank.

 

16. Remedies. Subject to any notice and cure period, upon the occurrence of any
Event of Default, the holder hereof may, at its option, (i) declare the entire
unpaid balance of principal and accrued but unpaid interest on this Note to be
immediately due and payable, (ii) refuse to advance any additional amounts under
this Note, (iii) foreclose all liens securing payment hereof, (iv) pursue any
and all other rights, remedies and recourses available to the

 

Page 8



--------------------------------------------------------------------------------

holder hereof, including but not limited to, any such rights, remedies or
recourses under the Loan Documents, at law or in equity, or (v) pursue any
combination of the foregoing.

 

17. Spreading. Any provision herein, or in any document securing this Note, or
any other document executed or delivered in connection herewith, or in any other
agreement or commitment, whether written or oral, expressed or implied, to the
contrary notwithstanding, neither Bank nor any holder hereof shall in any event
be entitled to receive or collect, nor shall or may amounts received hereunder
be credited, so that Bank or any holder hereof shall be paid, as interest, a sum
greater than the maximum amount permitted by applicable law to be charged to the
person, partnership, firm or corporation primarily obligated to pay this Note at
the time in question. If any construction of this Note or any document securing
this Note, or any and all other papers, agreements or commitments, indicate a
different right given to Bank or any holder hereof to ask for, demand or receive
any larger sum as interest, such is a mistake in calculation or wording which
this clause shall override and control, it being the intention of the parties
that this Note, and all other instruments securing the payment of this Note or
executed or delivered in connection herewith shall in all things comply with the
applicable law and proper adjustments shall automatically be made accordingly.
In the event that Bank or any holder hereof ever receives, collects or applies
as interest, any sum in excess of the Maximum Rate, if any, such excess amount
shall be applied to the reduction of the unpaid principal balance of this Note,
and if this Note is paid in full, any remaining excess shall be paid to
Borrower. In determining whether or not the interest paid or payable, under any
specific contingency, exceeds the Maximum Rate, if any, Borrower and Bank or any
holder hereof shall, to the maximum extent permitted under applicable law: (a)
characterize any nonprincipal payment as an expense or fee rather than as
interest, (b) exclude voluntary prepayments and the effects thereof, (c)
“spread” the total amount of interest throughout the entire term of this Note;
provided that if this Note is paid and performed in full prior to the end of the
full contemplated term hereof, and if the interest received for the actual
period of existence thereof exceeds the Maximum Rate, if any, Bank or any holder
hereof shall refund to Borrower the amount of such excess, or credit the amount
of such excess against the aggregate unpaid principal balance of all advances
made by the Bank or any holder hereof under this Note at the time in question.

 

18. Choice of Law. This Note is being executed and delivered, and is intended to
be performed in the State of Texas. Except to the extent that the laws of the
United States may apply to the terms hereof, the substantive laws of the State
of Texas shall govern the validity, construction, enforcement and interpretation
of this Note. In the event of a dispute involving this Note or any other
instruments executed in connection herewith, the undersigned irrevocably agrees
that venue for such dispute shall lie in any court of competent jurisdiction in
Dallas County, Texas.

 

19. Renewal. This Note is given in renewal and extension, but not
extinguishment, of all amounts left owing and unpaid on that certain Revolving
Promissory Note dated as of September 30, 2002 executed and delivered by
Borrower and payable to the order of Bank in the stated principal amount of
$12,500,000 (the “Existing Note”) and the principal balance of the Existing Note
is outstanding on the date hereof under this Note.

 

Page 9



--------------------------------------------------------------------------------

BORROWER:

 

AMX CORPORATION, a Texas corporation

By:  

/s/ C. Chris Apple

 

--------------------------------------------------------------------------------

Name:  

C. Chris Apple

 

--------------------------------------------------------------------------------

Title:  

Vice President & CFO

 

--------------------------------------------------------------------------------

 

Page 10